Citation Nr: 1222105	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability, characterized as depression and post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a disability manifested by tremors of the hands. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1979.  He also had subsequent civil service with the Department of Defense and was medically retired from the Federal Government in June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for tinnitus and gastroesophageal reflux disease, as well as denied service connection for depression, PTSD, a tooth disability, bilateral hernias, hypertension, a refractive error, bilateral hearing loss, essential tremor of the hands, and individual unemployability.  In September 2004, the Veteran expressed disagreement with all denials, except for individual unemployability.  After a statement of the case was issued in January 2005, the Veteran submitted a substantive appeal, received in February 2005, in which he appealed the denials of the eye disability, tooth disability, hypertension, bilateral hearing loss, and tremors.  Thereafter, in April 2005, the Veteran essentially indicated that he wished to appeal the denial of his service connection claims for depression, PTSD, and bilateral hernias.  The RO considered the Veteran's April 2005 statement as a statement in lieu of a substantive appeal with respect to those issues. 

The Veteran testified before the undersigned in April 2007.  A copy of the hearing transcript is of record. 

In October 2007, the Board remanded the case for further development.  Afterwards, the Veteran's appeal was returned to the Board, and in a September 2010 decision the issues of entitlement to service connection for a dental disability, bilateral inguinal hernias, hypertension, and a visual disability were denied.  The remaining issues were remanded for additional development.  They have now been returned to the Board for further review. 

The issues of entitlement to service connection for an acquired psychiatric disability and for a disability manifested by tremors of the hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and 

assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  


In this case, letters sent to the Veteran in January 2004, March 2004, April 2004, July 2004, July 2005, and November 2007, informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Also, a March 2006 letter satisfies the requirements set out in Dingess, supra.  The claim was readjudicated by way of an August 2009 supplemental statement of the case and an August 2011 supplemental statement of the case.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed bilateral hearing loss as a result of exposure to acoustic trauma in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic disease of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records shows that the Veteran was provided an audiometric examination as part of his October 1976 entrance examination.  The right ear had hearing thresholds of 25, 15, 15, and 20 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The left ear had hearing thresholds of 25, 25, 20, and 15 at these same frequencies.  The hearing thresholds at 3000 Hertz were not recorded.  

An October 1977 audiometric examination found that the Veteran had hearing thresholds of 30, 25, 15, 20, 15, and 15 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for the right ear.  The left ear had hearing thresholds of 15, 20, 25, 20, 25, and 25 decibels at the same frequencies.  The examination report noted that the Veteran was assigned to an engineering unit.  It also notes that he was provided small triple flange ear plugs.  

The Veteran's November 1978 separation examination also included an audiometric evaluation.  The right ear had hearing thresholds of 25, 25, 15, 20, 15, and 5 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The left ear had thresholds of 25, 25, 20, 35, 25, and 30 at the same frequencies.  He underwent a second separation examination in January 1979.  The audiometric evaluation obtained at that time found the right ear had hearing thresholds of 25, 25, 20, and 10 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The left ear had hearing thresholds of 25, 25, 25, and 15 at these same frequencies.  The hearing thresholds at 3000 Hertz and 6000 Hertz were not recorded.  Neither of the examinations included a diagnosis of hearing loss.  The Veteran answered "no" to a history of hearing loss and ear, nose, or throat trouble on a Report of Medical History obtained with each of these examinations.  

The initial post service evidence of a hearing loss is found in a May 2004 VA examination.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been a construction and combat engineer on active duty.  He had then worked for many years as a weapons specialist for the military as a civilian employee.  He had been exposed to loud equipment, generators and aircraft in both capacities.  The Veteran reported a 20 year plus history of hearing loss.  

On examination, the right ear had hearing thresholds of 40, 35, 40, 50, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 45, 50, 50, 60, and 60 decibels at the same frequencies.  The diagnoses were mild to moderate sensorineural hearing loss, excellent speech discrimination, and normal middle ear function for the right ear and moderate mixed loss (primarily sensorineural), excellent speech discrimination and significant negative middle ear pressure for the left ear.  The examiner opined that it was less likely than not that the hearing loss was secondary to in-service noise trauma given that his hearing was essentially normal in 1978.  

The Veteran was provided a second VA examination of his hearing loss in December 2010.  The claims folder was reviewed and the examiner stated that it showed the Veteran's intake and separation audiograms were normal.  There was no significant change in hearing in service between the intake and exit audiograms.  A review of the relevant medical history noted in part that the Veteran had a history of occupational noise exposure after service from generators and aircraft.  

On examination, the right ear had hearing thresholds of 40, 40, 40, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 45, 45, 45, 60, and 60 decibels at the same frequencies.  Speech recognition was 96 percent in the left ear and 94 percent in the right ear, which was described as excellent.  All diagnostic and clinical tests were within normal limits.  The diagnosis was bilateral sensorineural hearing loss, mild to severe.  In the examiner's opinion, the Veteran was again noted to have sustained noise exposure in service and occupationally following service.  The audiometric shape was consistent with a history of some noise exposure.  The examiner said the etiology of the hearing loss likely includes noise exposure and medical conditions associated with hearing loss such as the Veteran's diabetes, hypertension, and tobacco use.  As the enlistment and separation audiograms were within normal limits and showed no significant change in hearing thresholds in service, it was less likely than not that the Veteran's hearing loss was related to or caused by the noise trauma incurred in service.  

After careful consideration of the evidence, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  Competent medical opinions have found that the Veteran's current hearing loss it not the result of his noise exposure during active service. 

The May 2004 and December 2010 VA examinations demonstrate that the Veteran currently has hearing loss within the meaning of 38 C.F.R. § 3.385.  The requirement for a current disability has therefore been met.  

Moreover, the Board concedes that the Veteran was likely exposed to acoustic trauma as a result of his military duties.  He served in an engineer unit, and the October 1977 audiogram suggests that he was provided with hearing protection, which would not have been necessary without anticipated noise exposure.  It follows that the requirement for an in-service injury has also been met.  

However, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is the result of the noise exposure during service.  

The service treatment records do not show complaints or treatment for hearing loss, and the in-service audiograms do not show hearing loss within the meaning of 38 C.F.R. § 3.385.  There is also no evidence of hearing loss within the first year of separation from service.  Therefore, entitlement to service connection for hearing loss on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The only two competent medical opinions are those of the May 2004 and December 2010 VA examiners.  They both found that it was less likely than not that the Veteran's current hearing loss was related to noise exposure during active service.  In reaching this conclusion, both of these examiners noted the significant post service occupational noise exposure, as well as the fact that the Veteran's entrance and separation audiograms did not show hearing loss or any significant change.  The December 2010 examiner provided additional reasons and bases in noting that the current audiometric shapes were consistent with a history of some noise exposure.  However, in addition to the noise exposure, other medical conditions such as hypertension, diabetes, and tobacco also played a role in the hearing loss.  The Board notes that these conditions were not demonstrated in service.  There are no competent medical opinions that contradict these two examiners.  

At this juncture, the Board notes the Veteran's sincere belief that his current hearing loss is related to his noise exposure during active service.  However, the etiology of hearing loss is not an area in which an untrained layman is competent to render a medical opinion.  The Board also notes that the Veteran provided a 20 year plus history of hearing loss at the May 2004 VA examination.  This would place the beginning of the Veteran's hearing loss to approximately 1984, which is five years after discharge from service.  It does not demonstrate hearing loss within the meaning of 38 C.F.R. § 3.385 at that time.  Moreover, the May 2004 examiner considered this information when he opined that the Veteran's current hearing loss was not related to active service.  The Board concludes that this history is insufficient to establish continuity of symptomatology for hearing loss.  The preponderance of the evidence demonstrates that entitlement to service connection for bilateral hearing loss is not established. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran contends that he has a psychiatric disability that was either incurred or aggravated during active service.  This disability has been variously diagnosed as a major depressive disorder with psychotic features, PTSD, and a schizoaffective disorder.  He also contends that he developed a tremor of the hands during active service.  

The September 2010 Board remand requested that the Veteran be provided examinations of his psychiatric disability and his hand tremors.  The examiners were to provide opinions pertaining to the etiology of his claimed disabilities, to include whether or not these disabilities existed prior to service.  

The December 2010 neurology examination resulted in a diagnosis of benign essential tremor.  The opinion noted that the Veteran reported having had tremors since his teenage years in his service treatment records.  He also reported that his tremors had worsened during service.  The examiner noted that a benign essential tremor is a progressive neurological condition.  He opined that these tremors existed prior to service, were manifested during service, and that there was no evidence that they had worsened during service.  

The December 2010 psychiatric examination noted that the Veteran had several traumatic incidents occur during his childhood, including the murder of his mother.  He did not have any combat experiences during service, but said he felt out of place and depressed.  After service he worked for the Department of Defense for many years, was deployed to several war zones, and reported witnessing horrific scenes.  Following the examination, the diagnosis was a schizoaffective disorder, depressed type.  The examiner noted that the Veteran had predisposing conditions that made him more vulnerable to developing psychopathology, including the early death of his mother, the mental illness of his father, and the instability of his childhood home life.  The examiner further noted that reports of nervousness, shyness, and tremors may have been early indictors that a psychopathology was developing.  Based on these factors, the examiner opined that it was at least as likely as not that the Veteran's schizoaffective disorder has its roots in his unstable and chaotic developmental history.  It was at least as likely as not that it was aggravated by his military service but not caused by it.  It was more likely that the traumatic and horrific events witnessed by the Veteran in his post service employment have contributed to and aggravated his long-standing psychiatric condition.  

A review of the service treatment records shows that the Veteran's October 1976 entrance examination found that the Veteran had a normal neurologic and psychiatric examination.  On the Report of Medical History obtained at that time, the Veteran answered "yes" to a history of nervous trouble of any sort.  In the examiner's notes at the end of the form, he elaborated that this was a reference to shyness and that there was no real mental or emotional problem.  

By law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A history of pre-service existence of conditions recorded at the time of entrance examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1)(2) (2011). 

Given the normal findings on the Veteran's entrance examination, he is entitled to the presumption of soundness.  

In order to rebut the presumption of soundness, the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.  Harris v. West, 203 F. 3d 1347 (2000).  

By stating or suggesting that the Veteran's disabilities existed prior to service, both the December 2010 neurologic and psychiatric examinations have raised additional questions that must be addressed.  The neurologic examiner states that the tremors existed prior to service and were not aggravated by service.  However, in order to rebut the presumption of soundness, there must be clear and unmistakable (undebatable) evidence that these tremors existed prior to service.  If there is clear and unmistakable evidence of pre-service existence, then there must also be clear and unmistakable evidence that the disability was not aggravated before a claim can be denied.  The Board finds that this examination report must be returned to the examiner for clarification of this matter.  Furthermore, given the references to familial tremors contained in the claims folder, it must be determined whether or not any pre-existing disability was congenital and, if so, is it considered a defect or a disease. 

The psychiatric examiner must also clarify whether or not there is clear and unmistakable evidence that a psychiatric disability existed prior to service.  Moreover, it is unclear from the context of the examination report if it is the opinion of the examiner that the Veteran had an active, diagnosable psychiatric disability prior to service or if he was merely predispositioned to such a disability prior to service.  Again, it is unclear if the in-service aggravation referred to by the examiner was of an active disability or merely the predisposition to such a disability that was later triggered by his post service employment.  This examination report must also be returned to the examiner for clarification of these matters. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiner who conducted the December 2010 neurologic examination.  An additional examination is required only if deemed necessary by this examiner or if the December 2010 examiner is no longer available.  After review of the claims folder and completion of the new examination if determined to be necessary, the examiner should attempt to express the following opinions: 
a) Is there clear and unmistakable (undebatable) evidence that the Veteran's benign essential tremors of the hands existed prior to his entry into active service?  
b) If the answer to question (a) is affirmative, are the pre-existing tremors a congenital disability?  If the disability is congenital, is it considered to be a defect or a disease?
c) If answer to question (a) is affirmative, is there clear and unmistakable (undebatable) evidence that any pre-existing disability to include a congenital disease (but not defect) was not aggravated during active service? 
d) If the answer to question (a) is negative, then the Veteran remains presumed to have been neurologically sound on entry into service.  Is it then as likely as not that his benign essential tremors of the hands were incurred during or due to active service? 

The reasons and bases for all opinions should be provided.  A copy of this remand should be provided to the examiner. 

2.  Return the claim folder to the examiner who conducted the December 2010 psychiatric examination.  An additional examination is required only if deemed necessary by this examiner or if the December 2010 examiner is no longer available.  After review of the claims folder and completion of the new examination if determined to be necessary, the examiner should attempt to express the following opinions: 
a) Is there clear and unmistakable (undebatable) evidence that the Veteran had an acquired psychiatric disability (as opposed to merely having the predisposition for such a disability) prior to his entry into active service?  
b) If the answer to question (a) is affirmative, is there clear and unmistakable (undebatable) evidence that any pre-existing psychiatric disability (again, as opposed to the mere predisposition for such a psychiatric disability) was not aggravated during active service? 
d) If the answer to question (a) is negative, then the Veteran remains presumed to have been psychiatrically sound on entry into service.  Is it then as likely as not that his psychiatric disability was incurred during or due to active service? 

The reasons and bases for all opinions should be provided.  A copy of this remand should be provided to the examiner. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


